PER CURIAM.
We affirm appellant’s conviction and sentence. Any error which may have been occasioned by the court’s failure to include the word “knowingly” when instructing the jury on the elements of appellant’s offense1 was not presented by a contemporaneous request for such inclusion, nor any objection once the instruction was given. See Lawson v. State, 552 So.2d 257 (Fla. 4th DCA 1989).
POLEN, FARMER and SHAHOOD, JJ., concur.

. Appellant was convicted 'of committing a lewd and lascivious act in the presence of a child, his 12-year old daughter, section 800.04(4), Florida Statutes (1997).